DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Preliminary Amendment
The Preliminary Amendment submitted on 01/02/2020 is acknowledged. Claims 1-22, 24 and 26 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (JP Publication Number 2013-124809 A, hereinafter “Higuchi”).

(1) regarding claim 1:
As shown in fig. 1, Higuchi disclosed a comfort level display apparatus (An air conditioning control device 1, fig. 1. Also see para. [0001], note that the invention relates to an air conditioning control system, an air conditioning control system and an air conditioning control program for controlling air conditioning in a building) comprising: 
a memory to store (54, storage unit, fig. 2) a preference of a user regarding an air-conditioned environment (para. [0017], note that at least one of the age and the sex of the user of the terminal device is included), and store an attribute of the user (para. [0018], note that the attribute information is an attribute information and at least one of the user's name, address, telephone number, and e-mail address of the terminal device is included. Also see para. [0049]); and 
processing circuitry (15, fig. 4, para. [0132], note that the control unit 15 is realized when a program stored in a storage medium is read into the main memory and executed by the CPU (Central Processing Unit)) to: acquire an environmental data value representing a condition in an air-conditioned space (para. [0016], note that an acquisition means for acquiring evaluation information indicating an evaluation for comfort in the building by a user of each of the 1 or more terminal devices), generate a comfort level value indicating comfort of the user para. [0016], note that the air-conditioning control device has a comfort level information generating means for generating comfort level information indicating a comfort level in the building based on environment information acquired by each of the 1 or more terminal apparatuses, and a control means for controlling air-conditioning in the building based on the comfort level information).
Higuchi disclosed most of the subject matter as described as above except for specifically teaching generate display data by synthesizing the generated comfort level value of the user and the acquired environmental data value of the air-conditioned space, and display the display data.
However, Higuchi disclosed generate display data by synthesizing the generated comfort level value of the user and the acquired environmental data value of the air-conditioned space (para. [0066], note that he PMV value is obtained based on 6 parameters : "temperature," "humidity," "radiation temperature," "airflow," "amount of clothing," and "activity amount.". The PMV value is standardized as ISO 7730 and is determined using the calculation formula defined in ISO - 7730. The comfort level information generation unit 14 outputs the comfort level information of each area to the control unit 15. Para. [0102], note that the output unit 16 has, for example, a display unit, and displays comfort level information and power consumption), and display the display data (para. [0037], note that the UI unit 52 has a display unit and displays various kinds of information).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to generate display data by synthesizing the generated comfort level value of the user and the acquired environmental data value of the air-conditioned space, and display the display data. The suggestion/motivation for doing so would have been in order to control the air conditioning by weighting the evaluation information of each user according to the attribute information of each user to generate comfort level information, and controlling the air conditioning based on the comfort level information, thereby correcting the subjective evaluation of each user based on the attribute information of each user (para. [0031]). Therefore, it would have been obvious for Higuchi to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Higuchi further disclosed the comfort level display apparatus according to claim 1, wherein the processing circuitry calculates a comfort-level-value basic statistic that is representative of generated comfort level values of the user, and an environmental-data-value basic statistic that is representative of acquired environmental data values of the air-conditioned space (para. [0066], note that the comfort level information is, for example, a PMV (Predicted  Mean  Vote : Predictive Average Report) value. The PMV value is obtained based on 6 parameters : "temperature," "humidity," "radiation temperature," "airflow," "amount of clothing," and "activity amount.". The PMV value is standardized as ISO 7730 and is determined using the calculation formula defined in ISO - 7730.). 
Higuchi disclosed most of the subject matter as described as above except for specifically teaching generates display integrated data by synthesizing a comfort level value of the user, an environmental data value of the air-conditioned space, and one or a plurality of statistics of the comfort-level-value basic statistic and the environmental-data-value basic statistic, and displays the display integrated data.
However, Higuchi disclosed generates display integrated data by synthesizing a comfort level value of the user, an environmental data value of the air-conditioned space, and one or a plurality of statistics of the comfort-level-value basic statistic and the environmental-data-value basic statistic, and displays the display integrated data (para. [0066], note that the comfort level information generation unit 14 outputs the comfort level information of each area to the control unit 15. Para. [0102], note that the output unit 16 has, for example, a display unit, and displays comfort level information and power consumption).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to generates display integrated data by synthesizing a comfort level value of the user, an environmental data value of the air-conditioned space, and one or a plurality of statistics of the comfort-level-value basic statistic and the environmental-data-value basic statistic, and displays the display integrated data. The suggestion/motivation for doing so would have been in order to control the air conditioning by weighting the evaluation information of each user according to the attribute information of each user to generate comfort level information, and controlling the air conditioning based on the comfort level information, thereby correcting the subjective evaluation of each user based on the attribute information of each user (para. [0031]). Therefore, it would have been obvious for Higuchi to obtain the invention as specified in claim 2.

(3) regarding claim 3:
Higuchi further disclosed the comfort level display apparatus according to claim 2, wherein the calculated comfort-level-value basic statistic includes one of groups (1) to (5) described below: (1) a temporal average value or a spatial average value of the comfort level values of the user, (2) a temporal median value or a spatial median value of the comfort level values of the user, (3) a temporal maximum value or a spatial maximum value of the comfort level values of the user, (4) a temporal minimum value or a spatial minimum value of the comfort level values of the user, and (5) a temporal mode value or a spatial mode value of the comfort level values of the user (para. [0047], note that the evaluation value regarding comfort is, for example, a value corresponding to a thermal sensation of a person. As an example, the thermal sensation may be "cold," "cool," "slightly cool," "not," "somewhat warm," "warm," "hot," etc. For example, "cold" corresponds to a value (- 3), "cool" corresponds to a value (- 2), "slightly cool" corresponds to a value (- 1), "none" corresponds to a value (± 0), "no" corresponds to a value (1), "warm" corresponds to a value (2), and "hot" corresponds to a value (3)); and 
wherein the calculated environmental-data-value basic statistic includes one of groups (6) to (10) described below: (6) a temporal average value or a spatial average value of the environmental data values of the air-conditioned space, (7) a temporal median value or a spatial median value of the environmental data values of the air-conditioned space, (8) a temporal maximum value or a spatial maximum value of the environmental data values of the air-conditioned space, (9) a temporal minimum value or a spatial minimum value of the environmental data values of the air-conditioned space, and (10) a temporal mode value or a spatial mode value of the environmental data values of the air-conditioned space (para. [0058], note that the air conditioning control device 1 obtains comfort level information indicating the comfort level in the room for each area in the room based on the position information and the environment information, and controls the air conditioning of each area on the basis of the comfort level information of each area. Also see para. [0066]). 

(4) regarding claim 4:
Higuchi further disclosed the comfort level display apparatus according to claim 3, wherein the processing circuitry generates the display integrated data by synthesizing a comfort level value of the user, an environmental data value of the air-conditioned space, and one or a plurality of statistics of the comfort-level-value basic statistic of one of the groups (1) to (5) and the environmental-data-value basic statistic of one of the groups (6) to (10) (para. [0069], note that the comfort level information generation unit 14 obtains the PMV values based on the environment information obtained from each of the terminal devices 5 A, 5 B, and 5 C, and obtains an average value of the PMV values obtained based on the environment information from the terminal devices belonging to the same area. In other words, the comfort level information generating unit 14 obtains the PMV value for each user, and obtains an average value of the PMV values of the users belonging to the same area. The comfort level information generation unit 14 obtains an average value of PMV values for each area, and sets an average value of each area as a PMV value of each area. Also see para. [0102]). 

(5) regarding claim 8:
Higuchi further disclosed the comfort level display apparatus according to claim 1, wherein the air-conditioned space is composed of a plurality of areas (para. [0035], note that indoor unit 32 may be installed in the room, or a plurality of indoor units 32 may be provided. For example, each of the plurality of indoor units 32 is installed in a different region (area) in the room.), wherein the memory- stores configuration information of each area in the air-conditioned space, and wherein the processing circuitry refers to the configuration information of each area stored in the memory, and acquires an area environmental data value representing a condition of the air-conditioned space in each area, for each area (para. [00550], note that control part 51 stores environment information and position information acquired when the environment information is acquired in a storage part 54 in association with time information including date and time. For example, the control unit 51 associates time information at a time point at which environment information is acquired by the sensor 53 with the environment information and the position information).
Higuchi disclosed most of the subject matter as described as above except for specifically teaching generates an area comfort level value indicating comfort of the user in one of the areas, based on the preference of the user stored in the memory, the attribute of the user stored in the memory, and the acquired area environmental data value, generates area display data by synthesizing the generated area comfort level value of the user and the acquired area environmental data value, and displays one or a plurality of pieces of the area display data.
However, Higuchi disclosed generates an area comfort level value indicating comfort of the user in one of the areas, based on the preference of the user stored in the memory, the attribute of the user stored in the memory, and the acquired area environmental data value, generates area display data by synthesizing the generated area comfort level value of the user and the acquired area environmental data value (para. [0066], note that e comfort level information generation unit 14 generates comfort level information indicating comfort level in the room based on the environment information. For example, the comfort level information generating unit 14 divides the room into a plurality of areas, and obtains comfort level information indicating the comfort level in the room for each area in the room based on the position information and the environment information), and displays one or a plurality of pieces of the area display data (para. [0066], note that the comfort level information generation unit 14 outputs the comfort level information of each area to the control unit 15. Also see para. [0102], note that the output unit 16 has, for example, a display unit, and displays comfort level information and power consumption.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to generates an area comfort level value indicating comfort of the user in one of the areas, based on the preference of the user stored in the memory, the attribute of the user stored in the memory, and the acquired area environmental data value, generates area display data by synthesizing the generated area comfort level value of the user and the acquired area environmental data value, and displays one or a plurality of pieces of the area display data. The suggestion/motivation for doing so would have been in order to control the air conditioning by weighting the evaluation information of each user according to the attribute information of each user to generate comfort level information, and controlling the air conditioning based on the comfort level information, thereby correcting the subjective evaluation of each user based on the attribute information of each user (para. [0031]). Therefore, it would have been obvious for Higuchi to obtain the invention as specified in claim 8.

(6) regarding claim 15:
Higuchi further disclosed the comfort level display apparatus according to claim 8, wherein the processing circuitry inputs the configuration information of the area of the air-conditioned space to the memory (para. [0050], note that control part 51 stores environment information and position information acquired when the environment information is acquired in a storage part 54 in association with time information including date and time.).

(7) regarding claim 16:
Higuchi further disclosed the comfort level display apparatus according to claim 1, wherein the processing circuitry acquires a data value of electric power used for a device in the air-conditioned space (para. [0057], note that the air-conditioning control system 100 includes a power sensor 4. The power sensor 4 measures the power consumption consumed in the air conditioning system 3 by detecting the voltage and the current of the air conditioning system 3), and generates the display data by synthesizing the generated comfort level value of the user, the acquired environmental data value of the air-conditioned space, and the acquired data value of electric power (para. [0101], note that the air conditioning system 3 may be controlled in a range in which the total amount of power consumed for a predetermined period of time does not exceed a predetermined target value from the sensor 4. Also see para. [0102]).

(8) regarding claim 18:
Higuchi further disclosed the comfort level display apparatus according to claim 1, wherein the memory stores biological information of the user, and wherein the processing circuitry acquires a current quantity of state of the user and a current position of the user, and generates a comfort level value indicating comfort of the user in the air-conditioned space, based on the preference of the user stored in the memory (para. [0049], note that the storage unit 54 stores environmental information such as temperature, the position information, evaluation information indicating an evaluation of comfort, attribute information regarding a user of the terminal device 5 A, and activity information of each user); 
the attribute of the user stored in the memory, the acquired environmental data value of the air-conditioned space, the biological information of the user stored in the memory (para. [0049], note that the attribute information is information for identifying a user, and includes at least one of, for example, a name, a gender, an age, an address, a telephone number, an electronic mail address, an employee ID card ID, and a company name of the user. For example, the attribute information is input in advance from the UI unit 52 and stored in the storage unit 54); and the current quantity of state of the user and the current position of the user that are acquired (para. [0066], note that the position information indicates the positions of the terminal devices 5 A, 5 B, and 5 C (the positions of the respective users), the area to which each of the terminal devices 5 A, 5 B, and 5 C belongs can be identified by the position information. In addition, when the position of the area or the position of the indoor unit 32 is identified by the identification information such as the area ID or the air conditioner ID, the area to be controlled may be specified depending on the position of the area or the position of the indoor unit 32).

Claims 5-7, 9-14, 17, 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (JP Publication Number 2013-124809 A, hereinafter “Higuchi”) in view of Ling (US Publication Number 2011/0313579 A1).

(1) regarding claim 5: 
 Higuchi further disclosed the comfort level display apparatus according to claim 1, wherein the processing circuitry calculates a comfort-level-value basic statistic that is representative of generated comfort level values of the user (para. [0097], note that the comfort level information generation unit 14 corrects the PMV value of the entire target area based on the PMV value for each user), and an environmental-data-value basic statistic that is representative of acquired environmental data values of the air-conditioned space (para. [0101], note that the control unit 15 controls the air conditioning system 3 based on the comfort level information. For example, the control unit 15 controls the direction of wind, the amount of air, the temperature, and the humidity of air emitted from each of the indoor units 32 installed in each area so that the PMV value of each area), 
Higuchi disclosed most of the subject matter as described as above except for specifically teaching generates statistic display data by synthesizing one statistic of the comfort-level-value basic statistic and one statistic of the environmental-data-value basic statistic, and displays the statistic display data.
However, Ling disclosed generates statistic display data by synthesizing one statistic of the comfort-level-value basic statistic and one statistic of the environmental-data-value basic statistic, and displays the statistic display data (para. [0109], note that FIG. 7 curves (701 and 703) illustrate a view of an example of 6 continuous days adjustment in 24 hour based time-line (705), User provides response on level of his/her comfort, the curve reacts dynamically for necessary air cooling and circulation on demand, and curves (702 and 704) are another 6 days where User stops further demand, and the curve starts to equalize to a curve that balances the need of comfort and energy-saving).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to generates statistic display data by synthesizing one statistic of the comfort-level-value basic statistic and one statistic of the environmental-data-value basic statistic, and displays the statistic display data. The suggestion/motivation for doing so would have been in order to provide improved methods and apparatuses for controlling electrical systems such as air conditioning systems that optimize energy saving based on habit oriented control (para. [0011]). Therefore, it would have been obvious to combine Higuchi with Ling to obtain the invention as specified in claim 5.

(2) regarding claim 6:
Higuchi further disclosed the comfort level display apparatus according to claim 5, wherein the calculated comfort-level-value basic statistic includes one of groups (1) to (5) described below: (1) a temporal average value or a spatial average value of the comfort level values of the user, (2) a temporal median value or a spatial median value of the comfort level values of the user, (3) a temporal maximum value or a spatial maximum value of the comfort level values of the user, (4) a temporal minimum value or a spatial minimum value of the comfort level values of the user, and (5) a temporal mode value or a spatial mode value of the comfort level values of the user (para. [0047], note that the evaluation value regarding comfort is, for example, a value corresponding to a thermal sensation of a person. As an example, the thermal sensation may be "cold," "cool," "slightly cool," "not," "somewhat warm," "warm," "hot," etc. For example, "cold" corresponds to a value (- 3), "cool" corresponds to a value (- 2), "slightly cool" corresponds to a value (- 1), "none" corresponds to a value (± 0), "no" corresponds to a value (1), "warm" corresponds to a value (2), and "hot" corresponds to a value (3)); and 
wherein the calculated environmental-data-value basic statistic includes one of groups (6) to (10) described below: (6) a temporal average value or a spatial average value of the environmental data values of the air-conditioned space, (7) a temporal median value or a spatial median value of the environmental data values of the air-conditioned space, (8) a temporal maximum value or a spatial maximum value of the environmental data values of the air-conditioned space, (9) a temporal minimum value or a spatial minimum value of the environmental data values of the air-conditioned space, and (10) a temporal mode value or a spatial mode value of the environmental data values of the air-conditioned space (para. [0058], note that the air conditioning control device 1 obtains comfort level information indicating the comfort level in the room for each area in the room based on the position information and the environment information, and controls the air conditioning of each area on the basis of the comfort level information of each area. Also see para. [0066]).

(3) regarding claim 7:
Higuchi further disclosed the comfort level display apparatus according to claim 6, wherein the processing circuitry generates the statistic display data by synthesizing one of two values included in the comfort-level-value basic statistic of one of the groups (1) to (5) and one of two values included in the environmental-data-value basic statistic of one of the groups (6) to (10) (para. [0069], note that the comfort level information generation unit 14 obtains the PMV values based on the environment information obtained from each of the terminal devices 5 A, 5 B, and 5 C, and obtains an average value of the PMV values obtained based on the environment information from the terminal devices belonging to the same area. In other words, the comfort level information generating unit 14 obtains the PMV value for each user, and obtains an average value of the PMV values of the users belonging to the same area. The comfort level information generation unit 14 obtains an average value of PMV values for each area, and sets an average value of each area as a PMV value of each area. Also see para. [0102]).

(4) regarding claim 9: 
Higuchi further disclosed the comfort level display apparatus according to claim 8, wherein the processing circuitry calculates an area comfort-level-value basic statistic that is representative of generated area comfort level values of the user (para. [0097], note that the comfort level information generation unit 14 corrects the PMV value of the entire target area based on the PMV value for each user (Step S 08).), and an area environmental data-value basic statistic that is representative of acquired area environmental data values of the air-conditioned space (para. [0101], note that the control unit 15 controls the air conditioning system 3 based on the comfort level information. For example, the control unit 15 controls the direction of wind, the amount of air, the temperature, and the humidity of air emitted from each of the indoor units 32 installed in each area so that the PMV value of each area), 
Higuchi disclosed most of the subject matter as described as above except for specifically teaching generates area display integrated data by synthesizing an area comfort level value of the user, an area environmental data value, and one or a plurality of statistics of the area comfort level-value basic statistic and the area environmental-data-value basic statistic, and displays one or a plurality of pieces of the area display integrated data.
However, Ling disclosed generates area display integrated data by synthesizing an area comfort level value of the user, an area environmental data value, and one or a plurality of statistics of the area comfort level-value basic statistic and the area environmental-data-value basic statistic, and displays one or a plurality of pieces of the area display integrated data (para. [0063], note that FIG. 8 is the graphical representation on how CPU updates historical record of User Present or Device Usage, according to embodiments of the invention. The graphic explain how the historical pattern and current monitored status are interpreted and calculated into updated pattern for the Operation to be taken with respect to time, 7 days 24 hours a day).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to generate area display integrated data by synthesizing an area comfort level value of the user, an area environmental data value, and one or a plurality of statistics of the area comfort level-value basic statistic and the area environmental-data-value basic statistic, and displays one or a plurality of pieces of the area display integrated data. The suggestion/motivation for doing so would have been in order to provide improved methods and apparatuses for controlling electrical systems such as air conditioning systems that optimize energy saving based on habit oriented control (para. [0011]). Therefore, it would have been obvious to combine Higuchi with Ling to obtain the invention as specified in claim 9.

(5) regarding claim 10:
Higuchi further disclosed the comfort level display apparatus according to claim 9, wherein the calculated area comfort-level-value basic statistic includes one of groups (1) to (5) described below: (1) a temporal average value or a spatial average value of the area comfort level values of the user, (2) a temporal median value or a spatial median value of the area comfort level values of the user, (3) a temporal maximum value or a spatial maximum value of the area comfort level values of the user, (4) a temporal minimum value or a spatial minimum value of the area comfort level values of the user, and (5) a temporal mode value or a spatial mode value of the area comfort level values of the user (para. [0047], note that the evaluation value regarding comfort is, for example, a value corresponding to a thermal sensation of a person. As an example, the thermal sensation may be "cold," "cool," "slightly cool," "not," "somewhat warm," "warm," "hot," etc. For example, "cold" corresponds to a value (- 3), "cool" corresponds to a value (- 2), "slightly cool" corresponds to a value (- 1), "none" corresponds to a value (± 0), "no" corresponds to a value (1), "warm" corresponds to a value (2), and "hot" corresponds to a value (3)); and
wherein the calculated area enviro.nmental-data-va.1ue basic statistic includes one of groups (6) to (10) described below: (6) a temporal average value or a spatial average value of the area environmental data values, (7) a temporal median value or a spatial median value of the area environmental data values, (8) a temporal maximum value or a spatial maximum value of the area environmental data values. (9) a temporal minimum value or a spatial minimum, value of the area environmental data values, and (10) a temporal mode value or a spatial mode value of the area environmental data values (para. [0058], note that the air conditioning control device 1 obtains comfort level information indicating the comfort level in the room for each area in the room based on the position information and the environment information, and controls the air conditioning of each area on the basis of the comfort level information of each area. Also see para. [0066]).

(6) regarding claim 11:
Higuchi further disclosed the comfort level display apparatus according to claim 10, wherein the processing circuitry generates the area display integrated data by synthesizing an area comfort level value of the user, an area environmental data value, and one or a plurality of statistics of the area comfort-level-value basic statistic of one of the groups (1) to (5) and the area environmental-data-'value basic statistic of one of the groups (6) to (10) (para. [0069], note that the comfort level information generation unit 14 obtains the PMV values based on the environment information obtained from each of the terminal devices 5 A, 5 B, and 5 C, and obtains an average value of the PMV values obtained based on the environment information from the terminal devices belonging to the same area. In other words, the comfort level information generating unit 14 obtains the PMV value for each user, and obtains an average value of the PMV values of the users belonging to the same area. The comfort level information generation unit 14 obtains an average value of PMV values for each area, and sets an average value of each area as a PMV value of each area. Also see para. [0102]).

(7) regarding claim 12: 
Higuchi further disclosed the comfort level display apparatus according to claim 8, wherein the processing circuitry calculates an area comfort-level-value basic statistic that is representative of generated area comfort level values of the user, and an area environmental data-value basic statistic that is representative of acquired area environmental data values of the air-conditioned space (para. [0097], note that the comfort level information generation unit 14 corrects the PMV value of the entire target area based on the PMV value for each user (Step S 08).)
Higuchi disclosed most of the subject matter as described as above except for specifically teaching generates area statistic display data by synthesizing one statistic of the area comfort level-value basic statistic and one statistic of the area environmental-data-value basic statistic, and displays one or a plurality of pieces of the area statistic display data.
However, Ling disclosed generates area statistic display data by synthesizing one statistic of the area comfort level-value basic statistic and one statistic of the area environmental-data-value basic statistic, and displays one or a plurality of pieces of the area statistic display data (para. [0109], note that to understand the operation of how the curve, Level of Comfort, is to be adjusted daily, FIG. 7 curves (701 and 703) illustrate a view of an example of 6 continuous days adjustment in 24 hour based time-line (705), User provides response on level of his/her comfort, the curve reacts dynamically for necessary air cooling and circulation on demand, and curves (702 and 704) are another 6 days where User stops further demand, and the curve starts to equalize to a curve that balances the need of comfort and energy-saving. The curve (701) explains how Level of comfort curve changes on continuous request of warmer (706) and request of cooler (707), and later the curve (702) starts to equalize when without further request or feedback from user (708, 709).).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to generate area statistic display data by synthesizing one statistic of the area comfort level-value basic statistic and one statistic of the area environmental-data-value basic statistic, and displays one or a plurality of pieces of the area statistic display data. The suggestion/motivation for doing so would have been in order to provide improved methods and apparatuses for controlling electrical systems such as air conditioning systems that optimize energy saving based on habit oriented control (para. [0011]). Therefore, it would have been obvious to combine Higuchi with Ling to obtain the invention as specified in claim 12.

(8) regarding claim 13:
Higuchi further disclosed the comfort level display apparatus according to claim 12, wherein the calculated area comfort-level-value basic statistic includes one of groups (1) to (5) described below; (1) a temporal average value or a spatial average value of the area comfort level values of the user, (2) a temporal median value or a spatial median value of the area comfort level values of the user, (3) a temporal maximum value or a spatial maximum value of the area comfort level values of the user, (4) a temporal minimum value or a spatial minimum value of the area comfort level values of the user, and (5) a temporal mode value or a spatial mode value of the area comfort level values of the user (para. [0047], note that the evaluation value regarding comfort is, for example, a value corresponding to a thermal sensation of a person. As an example, the thermal sensation may be "cold," "cool," "slightly cool," "not," "somewhat warm," "warm," "hot," etc. For example, "cold" corresponds to a value (- 3), "cool" corresponds to a value (- 2), "slightly cool" corresponds to a value (- 1), "none" corresponds to a value (± 0), "no" corresponds to a value (1), "warm" corresponds to a value (2), and "hot" corresponds to a value (3))); and 
wherein the calculated area environmental-data-value basic statistic includes one of groups (6) to (10) described below; (6) a temporal average value or a spatial average value of the area environmental data values, (7) a temporal median value or a spatial median value of the area environmental data values, (8) a temporal maximum value or a spatial maximum value of the area environmental data values, (9) a temporal minimum value or a spatial minimum value of the area environmental data values, and (10) a temporal mode value or a spatial mode value of the area environmental data values (para. [0058], note that the air conditioning control device 1 obtains comfort level information indicating the comfort level in the room for each area in the room based on the position information and the environment information, and controls the air conditioning of each area on the basis of the comfort level information of each area. Also see para. [0066]).

(9) regarding claim 14:
Higuchi further disclosed the comfort level display apparatus according to claim 13, wherein the processing circuitry generates the area statistic display data by synthesizing one of two values included in the area comfort-level-value basic statistic of one of the groups (1) to (5) and one of two values included in the area environmental-data-value basic statistic of one of the groups (6) to (10) (para. [0069], note that the comfort level information generation unit 14 obtains the PMV values based on the environment information obtained from each of the terminal devices 5 A, 5 B, and 5 C, and obtains an average value of the PMV values obtained based on the environment information from the terminal devices belonging to the same area. In other words, the comfort level information generating unit 14 obtains the PMV value for each user, and obtains an average value of the PMV values of the users belonging to the same area. The comfort level information generation unit 14 obtains an average value of PMV values for each area, and sets an average value of each area as a PMV value of each area. Also see para. [0102]).

(10) regarding claim 17:
Higuchi disclosed most of the subject matter as described as above except for specifically teaching wherein the processing circuitry calculates an area comfort-level-value basic statistic that is representative of generated area comfort level values of the user, compares, for evaluation, the calculated area comfort-level-value basic statistic with a predetermined threshold value, and outputs an area comfort level evaluation, and generates the area display data by synthesizing a generated area comfort level value of the user, an acquired area environmental data value, and the output area comfort level evaluation.
However, Ling disclosed wherein the processing circuitry calculates an area comfort-level-value basic statistic that is representative of generated area comfort level values of the user, compares, for evaluation, the calculated area comfort-level-value basic statistic with a predetermined threshold value, and outputs an area comfort level evaluation, and generates the area display data by synthesizing a generated area comfort level value of the user, an acquired area environmental data value, and the output area comfort level evaluation (para. [0110], note that in illustration FIG. 8, it further explaining how the curve of Present, is to be used in the Invention. The patterns (801), (802) and (803) represent user should present based on accumulated occurrence, present detect status, and operation to be taken based on the result, respectively, in a-7 day record. The accumulated occurrence (801) takes the mentioned curve of Present(t), quantifies with the threshold of 68% of max (value of 16) to form Mark or Space. Similarly, user detect status is Mark if present, and Space if absent. The cases (806, 813) are that (802) is entered earlier than (801), system determines the delta of temperature and humidity, between the current measured and the curve level-of-comfort, and forms suitable PWM switching to external air conditioning devices, the air conditioner AC (821), and air circulation--FAN (822).).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art wherein the processing circuitry calculates an area comfort-level-value basic statistic that is representative of generated area comfort level values of the user, compares, for evaluation, the calculated area comfort-level-value basic statistic with a predetermined threshold value, and outputs an area comfort level evaluation, and generates the area display data by synthesizing a generated area comfort level value of the user, an acquired area environmental data value, and the output area comfort level evaluation. The suggestion/motivation for doing so would have been in order to provide improved methods and apparatuses for controlling electrical systems such as air conditioning systems that optimize energy saving based on habit oriented control (para. [0011]). Therefore, it would have been obvious to combine Higuchi with Ling to obtain the invention as specified in claim 17.

	(11) regarding claim 22:
	Higuchi further disclosed the comfort level display apparatus according to claim 1, wherein the memory stores a preference of a type-specific reference user regarding an air-conditioned environment, and stores an attribute of the type-specific reference user, and wherein for each zone in the air-conditioned space, the processing circuitry generates a comfort level value of the type-specific reference user, based on the preference of the type specific reference user stored in the memory, the attribute of the type-specific reference user stored in the memory, and the acquired environmental data value of the air-conditioned space, and designates a zone in which the comfort level value of the type-specific reference user is within a predetermined range as a type-specific recommended zone (para. [0101], note that the control unit 15 controls the air conditioning system 3 based on the comfort level information. For example, the control unit 15 controls the direction of wind, the amount of air, the temperature, and the humidity of air emitted from each of the indoor units 32 installed in each area so that the PMV value of each area becomes "」(± 0". For example, when the PMV value is "cold" (- 3), the control unit 15 controls the wind direction, the air amount, the temperature, and the humidity of the air discharged from each indoor unit 32 such that the PMV value becomes "cold" (- 3) from "」(± 0". Also, the control unit 15 has power consumption data).
Higuchi disclosed most of the subject matter as described as above except for specifically teaching generates type-specific recommended zone display data by synthesizing the generated comfort level value of the user, the type-specific recommended zone, and the environmental data value of the air-conditioned space, and displays the type-specific recommended zone display data.
	However, Ling disclosed generates type-specific recommended zone display data by synthesizing the generated comfort level value of the user, the type-specific recommended zone, and the environmental data value of the air-conditioned space, and displays the type-specific recommended zone display data (para. [0134], note that the indoor air conditioning is achieved via the use of existing AC, like Window-based in most residential usage, and an additional installed FAN for wide-spread air circulation zone providing effective way to blow off the hot air user surrounded. With the Habit Pattern, the control of the AC and the FAN are in switching mode, so that energy saving can be achieved via the loop back monitoring the temporal change of environment and user usage).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose generating type-specific recommended zone display data by synthesizing the generated comfort level value of the user, the type-specific recommended zone, and the environmental data value of the air-conditioned space, and displays the type-specific recommended zone display data. The suggestion/motivation for doing so would have been in order to provide improved methods and apparatuses for controlling electrical systems such as air conditioning systems that optimize energy saving based on habit oriented control (para. [0011]). Therefore, it would have been obvious to combine Higuchi with Ling to obtain the invention as specified in claim 22.

	(12) regarding claim 24:
	Higuchi further disclosed the comfort level display apparatus according to claim 1, wherein for each zone in the air-conditioned space, the processing circuitry generates a comfort level value of the user, based on the preference of the user stored in the memory, the attribute of the user stored in the memory, and the acquired environmental data value of the air conditioned space, and designates a zone in which the comfort level value of the user is within a predetermined range as a user-specific recommended zone (para. [0101], note that he control unit 15 controls the air conditioning system 3 based on the comfort level information. For example, the control unit 15 controls the direction of wind, the amount of air, the temperature, and the humidity of air emitted from each of the indoor units 32 installed in each area so that the PMV value of each area becomes "」(± 0". For example, when the PMV value is "cold" (- 3), the control unit 15 controls the wind direction, the air amount, the temperature, and the humidity of the air discharged from each indoor unit 32 such that the PMV value becomes "cold" (- 3) from "」(± 0". Also, the control unit 15 has power consumption data). 
Higuchi disclosed most of the subject matter as described as above except for specifically teaching generates user-specific recommended zone display data by synthesizing the generated comfort level value of the user, the user-specific recommended zone, and the environmental data value of the air-conditioned space, and displays the user-specific recommended zone display data.	
	However, Ling disclosed generating user-specific recommended zone display data by synthesizing the generated comfort level value of the user, the user-specific recommended zone, and the environmental data value of the air-conditioned space, and displays the user-specific recommended zone display data (para. [0134], note that the indoor air conditioning is achieved via the use of existing AC, like Window-based in most residential usage, and an additional installed FAN for wide-spread air circulation zone providing effective way to blow off the hot air user surrounded. With the Habit Pattern, the control of the AC and the FAN are in switching mode, so that energy saving can be achieved via the loop back monitoring the temporal change of environment and user usage).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose generating user-specific recommended zone display data by synthesizing the generated comfort level value of the user, the user-specific recommended zone, and the environmental data value of the air-conditioned space, and displays the user-specific recommended zone display data. The suggestion/motivation for doing so would have been in order to provide improved methods and apparatuses for controlling electrical systems such as air conditioning systems that optimize energy saving based on habit oriented control (para. [0011]). Therefore, it would have been obvious to combine Higuchi with Ling to obtain the invention as specified in claim 24.

Claims 20-21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (JP Publication Number 2013-124809 A, hereinafter “Higuchi”) in view of Nouvel et al.  (US Publication Number 2013/0048263 A1).

	(1) regarding claim 20:
	Higuchi disclosed most of the subject matter as described as above except for specifically teaching wherein the processing circuitry detects an anomaly and outputs anomaly data when the comfort level value of the user is not within a comfort limit range, generates anomaly display data by synthesizing the output anomaly data, the comfort level value of the user, and the environmental data value of the air-conditioned space, and displays the anomaly display data.
However, Nouvel disclosed wherein the processing circuitry detects an anomaly and outputs anomaly data when the comfort level value of the user is not within a comfort limit range, generates anomaly display data by synthesizing the output anomaly data, the comfort level value of the user, and the environmental data value of the air-conditioned space, and displays the anomaly display data (para. [0044], note that a state indicates to an occupant that the environmental conditions are changing and that even if they are experiencing a sensation of discomfort at the present time, they may not intervene on the system and must be patient. See fig. 2.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the processing circuitry detects an anomaly and outputs anomaly data when the comfort level value of the user is not within a comfort limit range, generates anomaly display data by synthesizing the output anomaly data, the comfort level value of the user, and the environmental data value of the air-conditioned space, and displays the anomaly display data. The suggestion/motivation for doing so would have been in order to provide improved for controlling an HVAC system that takes account of the comfort of different occupants in each thermal area of the same building (para. [0013]). Therefore, it would have been obvious to combine Higuchi with Nouvel to obtain the invention as specified in claim 20.

	(2) regarding claim 21:
	Higuchi disclosed most of the subject matter as described as above except for specifically teaching wherein the processing circuitry detects an anomaly and outputs anomaly data when the comfort level value of the user is not within a comfort limit range, generates anomaly identification display data by synthesizing the comfort level value of the user and the environmental data value of the air-conditioned space, the anomaly identification display data allowing the comfort level value of the user in which an anomaly is detected to be distinguished from other user comfort level values, and displays the anomaly identification display data.
	However, Nouvel disclosed wherein the processing circuitry detects an anomaly and outputs anomaly data when the comfort level value of the user is not within a comfort limit range, generates anomaly identification display data by synthesizing the comfort level value of the user and the environmental data value of the air-conditioned space, the anomaly identification display data allowing the comfort level value of the user in which an anomaly is detected to be distinguished from other user comfort level values, and displays the anomaly identification display data (para. [0066], note that the occupant of the building has real specific characteristics different from the hypotheses adopted by the calculation model: met.sub.real=1.1 and clo.sub.real=0.75. It follows that the occupant is cold and is experiencing thermal discomfort, the real comfort index they are experiencing having the value PMVreal.sub.0=-0.85: they then actuate the "cold" button on their man-machine interface. This induces evaluation of the real thermal comfort parameter of the control method at a value PMVmmi=-1, see fig. 2.).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the processing circuitry detects an anomaly and outputs anomaly data when the comfort level value of the user is not within a comfort limit range, generates anomaly identification display data by synthesizing the comfort level value of the user and the environmental data value of the air-conditioned space, the anomaly identification display data allowing the comfort level value of the user in which an anomaly is detected to be distinguished from other user comfort level values, and displays the anomaly identification display data. The suggestion/motivation for doing so would have been in order to provide improved for controlling an HVAC system that takes account of the comfort of different occupants in each thermal area of the same building (para. [0013]). Therefore, it would have been obvious to combine Higuchi with Nouvel to obtain the invention as specified in claim 21.

(3) regarding claim 26:
	Higuchi further disclosed the comfort level display apparatus according to claim 1, wherein the processing circuitry acquires a current quantity of state of the user and a current position of the user, generates a current comfort level value indicating current comfort of the user, based on the preference of the user stored in the memory (para. [0016], note that the air-conditioning control device has a comfort level information generating means for generating comfort level information indicating a comfort level in the building based on environment information acquired by each of the 1 or more terminal apparatuses, and a control means for controlling air-conditioning in the building based on the comfort level information)), the attribute of the user stored in the memory, the acquired environmental data value of the air-conditioned space, and the current quantity of state of the user and the current position of the user that are acquired (para. [0049], note that the storage unit 54 stores environmental information such as temperature, the position information, evaluation information indicating an evaluation of comfort, attribute information regarding a user of the terminal device 5 A, and activity information of each user).
	Higuchi disclosed most of the subject matter as described as above except for specifically teaching when the current comfort level value is not within a predetermined range, changes a quantity of state of the user from the current quantity of state, and repeatedly generates a comfort level value of the user, based on the preference of the user, the attribute of the user, the environmental data value of the air-conditioned space, and the current position of the user, until the comfort level value of the user fails within the predetermined range, so as to determine a changed quantity of state of the user that enables the comfort level value of the user to fall within the predetermined range, and generates a recommended action for the user based on a difference between the current quantity of state of the user and the changed quantity of state, generates recommended action display data by synthesizing the generated current comfort level value of the user, the environmental data value of the air-conditioned space, and the generated recommended action, and displays the recommended action display data.
	However, Nouvel disclosed when the current comfort level value is not within a predetermined range, changes a quantity of state of the user from the current quantity of state, and repeatedly generates a comfort level value of the user (para. [0062], note that the occupant arrives in the office in the morning at t=t.sub.0, the HVAC systems being started up half an hour before this to provide them with satisfactory thermal comfort on their arrival. Until t=t.sub.1, they nevertheless experience a thermal sensation PMVreal while the control algorithm calculates for them a thermal sensation in the comfort range), based on the preference of the user, the attribute of the user, the environmental data value of the air-conditioned space, and the current position of the user (para. [0059], note that the control method defined as above enables the calculation of a theoretical thermal comfort parameter (PMValgo) for a plurality of occupants of the same area and then the execution of the correction step for at least one of the occupants of the area), until the comfort level value of the user fails within the predetermined range, so as to determine a changed quantity of state of the user that enables the comfort level value of the user to fall within the predetermined range, and generates a recommended action for the user based on a difference between the current quantity of state of the user and the changed quantity of state (para. [0063], note that at the time t=t.sub.1, they indicate via the MMI their feeling concerning their thermal sensation by actuating the "cold" button corresponding to PMVmmi=-1. The system then reacts quickly and the temperature in the room rises toward a higher value, returning the real thermal sensation of the occupant to the comfort range), generates recommended action display data by synthesizing the generated current comfort level value of the user, the environmental data value of the air-conditioned space, and the generated recommended action, and displays the recommended action display data (para. [0054], note that the influence on the PMV of the relative humidity being low for temperatures close to a comfortable temperature (cf. ISO 7730), provided that its value remains within the recommended comfort range for the relative humidity [30%; 70%], its value may be chosen as constant, possibly at 50%, in temperature countries. The air speed is generally subject to a ceiling of 1 m/s to remain within the range of validity of the PMV/PPD model and to prevent drafts and thus localized discomfort. See fig. 2).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose when the current comfort level value is not within a predetermined range, changes a quantity of state of the user from the current quantity of state, and repeatedly generates a comfort level value of the user, based on the preference of the user, the attribute of the user, the environmental data value of the air-conditioned space, and the current position of the user, until the comfort level value of the user fails within the predetermined range, so as to determine a changed quantity of state of the user that enables the comfort level value of the user to fall within the predetermined range, and generates a recommended action for the user based on a difference between the current quantity of state of the user and the changed quantity of state, generates recommended action display data by synthesizing the generated current comfort level value of the user, the environmental data value of the air-conditioned space, and the generated recommended action, and displays the recommended action display data. The suggestion/motivation for doing so would have been in order to provide improved for controlling an HVAC system that takes account of the comfort of different occupants in each thermal area of the same building (para. [0013]). Therefore, it would have been obvious to combine Higuchi with Nouvel to obtain the invention as specified in claim 26.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record do not teach “wherein the processing circuitry performs interpolation of generated comfort level values of the user of discrete values, so as to calculate continuous values in terms of time or space, and performs interpolation of acquired environmental data values of the air-conditioned space of discrete values, so as to calculate continuous values in terms of time or space, generates continuous display data by synthesizing the continuous values, in terms of one of time and space, of the comfort level values of the user, and the continuous values, in terms of one of time and space, of the environmental data values of the air-conditioned space, and displays the continuous display data”, as stated in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wells (US Publication Number 2014/0358291 A1) disclosed an HVAC control system is provided that is configured to prompt a user to indicate whether or not they are comfortable under current environmental conditions

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674